Order issued October /~’ ,2012




                                                In The
                                      Court of Appeala

                                        No. 05-12-00760-CV


                               SCOTT RIDGE, ET AL., Appellants
                                                  V.
                             FRED WESTFALL, ET AL., Appellees


                                              ORDER

       The appeal is REINSTATED. By order dated August 15, 2012, the Court abated the appeal

to allow the parties to finalize settlement documents and file a motion to dismiss. As of today’s date,

the Court has not received any correspondence from the parties regarding dismissal. We ORDER

appellants to file their brief within twenty days of the date of this order.